DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 8, 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Printzis (US 6,525,677).
As to Claim 1, Printzis discloses An input device for inputting information to an electronic terminal, comprising 
an input region (fig.1- keypad region including key locations 302-324) and a signal processing circuit (fig.1- col.5, lines 45-60; col.6, lines 22-52 column optical sensors 132; row optical sensors 134; matrix IC {collectively read as the signal processing circuit}), wherein the input region comprises at least one sub-input region (fig.1-keypad region including key locations 302-324 {key locations are read as sub-input regions}), 
each of the at least one sub-input region comprises at least one first press sensing optical fiber (fig.1- fig.1- col.2, lines 57-60; horizontally oriented light pipe 104), at least one second press sensing optical fiber (fig.1- col.2, lines 57-60; vertically oriented light pipe 106) and at least one key region (fig.1-keypad region including key locations 302-324); 
each of the at least one key region comprises a press layer (fig.2-4- col.8, lines 10-39; 55-62; flexible layer 330); 
the at least one first press sensing optical fiber is on a side of the press layer opposite to a user operation side of the press layer and extends in a first direction (figs.1-3- horizontal oriented light pipe 104 (light passing through column 204) is opposite the operation side of flexible layer 330); 
the at least one second press sensing optical fiber is on a side of the at least one first press sensing optical fiber distal to the press layer and extends in a second direction intersecting the first direction (figs.1-3-vertically oriented light pipe 106 (light passing through row 202) intersecting horizontal light pipe 104); 
the signal processing circuit is coupled to the at least one first press sensing optical fiber and the at least one second press sensing optical fiber (fig.1- row optical sensors 134 are connected to vertical light pipe 106 and column optical sensors 132 are connected to horizontal light pipe 104; matrix IC is connected to the row optical sensors 132, 134), and is configured to 
transmit input optical signals to the at least one first press sensing optical fiber and the at least one second press sensing optical fiber (fig.1- col.5, lines 45-64; col.6, lines 21-64--optical row sensor 134 connected to vertical light pipe 106 may include a plurality of photodiodes, where each photo diode detects whether light passing through the row is obstructed in at least one cavity at a key location in the corresponding row and row sensors 132 may include a plurality of photodiodes, where each photodiode  detects whether light passing through the column is obstructed in at least one cavity at a key location in the corresponding column; the matrix IC coupled to the row optical sensors 134 and 132 and in response to receiving electrical signals from the optical sensors 134, 132 it may provide a response that includes a digital signal 142 indicating which key location is selected), 
receive output optical signals from the at least one first press sensing optical fiber and the at least one second press sensing optical fiber (fig.1- col.5, lines 45-64-optical row sensor 134 connected to vertical light pipe 106 may include a plurality of photodiodes, where each photo diode detects whether light passing through the row is obstructed in at least one cavity at a key location in the corresponding row and row sensors 132 may include a plurality of photodiodes, where each photodiode  detects whether light passing through the column is obstructed in at least one cavity at a key location in the corresponding column; col.6, lines 23-35; 45-65-the matrix IC coupled to the row optical sensors 134 and 132 and receive electrical signals from the sensors 134 and 132), and 
determine press information of the at least one key region according to the output optical signals (col.6, lines 24-26; 34-35- location identifier 454 and a digital signal 142 indicating which key location was selected may be provided); 
when viewed in a direction perpendicular to a plane formed by the first direction and the second direction, each of the at least one key region comprises an intersection of one of the at least one first press sensing optical fiber and one of the at least one second press sensing optical fiber (fig.1-2 key locations 302-324 are at an intersection between rows (corresponding to light pipe 106) and column (corresponding to light pipe 104); see also fig.5); and 
when one of the at least one key region is pressed, the intersection of the first press sensing optical fiber and the second press sensing optical fiber in the key region is deformed (fig.1-2- col.8, lines 10-29- when user presses the flexible layer 330 it causes the flexible layer 330 to deflect).

As to Claim 2, Printzis discloses wherein the signal processing circuit comprises a light source (fig.1- col.2, lines 34-36-optical source 102), a photodetector (fig.1-col.5, lines 47-49; 59-60; each of optical sensors 134, 132 may be a photodiode) and a processor (fig.1-matrix IC); the optical source is configured to transmit the input optical signals to the at least one first press sensing optical fiber and the at least one 

As to Claim 3, Printzis discloses wherein in each of the at least one sub-input region, each of the at least one first press sensing optical fiber intersects each of the at least one press sensing second optical fiber (figs.1-2- key locations at intersecting row (light pipe 106) and column (light pipe 104); see also fig.5).
 
As to Claim 4, Printzis discloses, wherein each of the at least one sub-input region comprises a plurality of first press sensing optical fibers and a plurality of second press sensing optical fibers, and in each of the at least one sub-input region, the plurality of first press sensing optical fibers are parallel to each other, and the plurality of second press sensing optical fibers are parallel to each other (figs.1- plurality of rows (light pipe 106) parallel to each other and plurality of columns (light pipe 104) parallel to each other; see also fig.5).  


As to Claim 8, Printzis discloses wherein the press layer comprises a flexible material (fig.1-4- col.8, lines 10-39; 55-62; flexible layer 330).
 
As to Claim 14, Printzis discloses an identification pattern for indicating a meaning of each of the at least one key region (col.6, lines 25-26- location identifier 454 and digital signal 142 indicating as a binary number which key location is selected).
  
As to Claim 15, Printzis et al. discloses wherein the identification pattern is disposed on the press layer and in a corresponding key region (fig.1- col.6, lines 25-26, 53-64- location identifier 454 and digital signal 142 indicating as a binary number which key location is selected (i.e. if “6” (disposed on the key layer) key location 318 is selected, matrix IC generates 142 indicating it has been selected}). 

As to Claim 16, Printzis et al. discloses An electronic apparatus, comprising an electronic terminal and the input device of claim 1 (fig.1- col.1, lines 65-67).

Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Printzis (US 6,525,677) in view of Edwards et al. (US 8,059,925).
As to Claim 5, Printzis does not expressly disclose wherein in each of the at least one sub-input region, a distance between two adjacent first press sensing optical fibers is in a range of 5mm to 30mm, and a distance between two adjacent second press sensing optical fibers is in a range of 5mm to 30 mm.  
	Edwards et al. discloses where input keys (fig.3-input keys 114) may be located 025 inches from each other (col.5, lines 50-52). It would have been obvious to one of ordinary ksill in the art before the effective filing date of the claimed invention to modify the device of Printzis with the teachings of  Edwards et al., the motivation being to ensure that the actuation of each key is detected (col.5, lines 47-49, 5-58).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Printzis (US 6,525,677) in view of Melnyk (US 2003/0098844).
As to Claim 7, Printzis does not expressly disclose wherein the at least one first press sensing optical fiber and the at least one second press sensing optical fiber are all plastic optical fibers.  
Melnyk discloses wherein the at least one first press sensing optical fiber and the at least one second press sensing optical fiber are all plastic optical fibers (para.0035- illuminating fiber 42, detecting fiber 44 may be plastic optical fibers). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Printzis with the teachings of Melnyk, the motivation being since plastic optical fibers have lower cost and simpler termination (para.0035). 
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Printzis (US 6,525,677) in view of Wilson (US 10,579,157).
As to Claim 9, Printzis does not expressly disclose wherein the press layer has a thickness in a range of 3 mm to 5 mm. 
Wilson discloses wherein the press layer has a thickness in a range of 3 mm to 5 mm (fig.4-5- col.6, lines 27-53; key member 52 (forms outer layer 52b) formed from coherent fiber bundle, where the layers may be 0.1 to 5mm think along the z axis). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention o modify the device of Printzis  with the teachings of Wilson, the motivation being to protect the key display from damage and enhance the appearance of the key (col.6, line 61-col.7, line 1).  

Claims 10 -13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Printzis (US 6,525,677) in view of Jung et al. (US 7,525,454).
As to Claim 10, Printzis discloses a press layer (flexible layer 330) but does not expressly disclose a protective layer, wherein the protective layer is disposed between the press layer and the at least one first press sensing optical fiber.  
	Jung et al. discloses a protective layer, wherein the protective layer is disposed between the press layer and the at least one first press sensing optical fiber (fig.2- pressing protrusions 211a and waveguide 220, disposed between elastic layer 211 and optical fiber 222a; and other elastic films may be inserted between the elastic layer 211 and buttons 212-col.3, lines 30-32). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Printzis, with the teachings of Jung et al., the motivation being to provide illuminating keys with uniform brightness (col.2, lines 15-16).  


As to Claim 11, Printzis in view of Jung et al. disclose wherein the at least one key region comprises a plurality of key regions (Printzis-figs.1-3- key regions 302-324; Jung-fig.2- buttons 212), and protective layers in the plurality of key regions have a one-piece structure (Jung-fig.2- elastic layer 211, protrusion 211 may be integrated with layer 211;  waveguide 220). 

As to Claim 12, Printzis in view of Jung et al. disclsoe wherein the protective layer comprises a flexible material (Jung- col.3, lines 30-32-other elastic films may be inserted between the elastic layer 211 and buttons 212; col.4, lines 50-54- when a user pushes key 212 the protrusion presses the waveguide 220 and the corresponding dome, forming electric contact with the contact member 233).

As to Claim 13, Printzis in view of Jung et al. disclose wherein the protective layer has a flexibility higher than a flexibility of the press layer (Printzis-flexible layer 330; Jung- elastic layer 211 is made of material having excellent elasticity, such as synthetic resin and silicone; other elastic layers may be polyurethane films).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISMERY E. MERCEDES whose telephone number is (571)272-7558.  The examiner can normally be reached on Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DISMERY MERCEDES/Primary Examiner, Art Unit 2627